Citation Nr: 0800661	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to May 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran has raised a claim of entitlement to an increased 
rating for service connected nummular eczema.  This issue has 
not been developed for appellate review, and is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran initially requested a hearing before the Board in 
Washington, D.C.  He was notified, by an undated Board 
letter, that his hearing was scheduled on December 6, 2007.  

On December 5, 2007, the Board received a letter from the 
veteran indicating that he was unable to appear to his 
scheduled hearing in Washington, D.C., due to financial 
circumstances.  At that time, he requested scheduling of a 
video-conference hearing before the Board.  

The Board finds that the veteran has filed a timely motion 
for rescheduling his Board hearing based upon good cause.  
See 38 C.F.R. §§ 20.702(c); 20.1304(b).  Accordingly, the 
motion to reschedule the veteran for a video-conference 
hearing is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-conference 
hearing before the Board.  Notice should be sent 
to the appellant and to his representative in 
accordance with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

